Citation Nr: 1434985	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-01 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disability, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disability, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right wrist disability, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left wrist disability, and if so, whether service connection is warranted.

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for a back disability, and if so, whether service connection is warranted.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion 


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. B. 


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to November 1986.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision by the RO in Winston-Salem, North Carolina that denied service connection for PTSD, and determined that new and material evidence had not been submitted to reopen previously denied claims for service connection for disabilities of the right and left knees, right and left wrists, and back. 

A Central Office hearing was held in October 2012 before the undersigned Acting Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

The Board has rephrased the Veteran's claim of entitlement to service connection for PTSD as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

Additional evidence was received from the Veteran in October and November 2012.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.

The issues of entitlement to service connection for hypertension and neuropathy of the upper and lower extremities secondary to diabetes, residuals of traumatic brain injury (TBI), whether new and material evidence has been submitted to reopen a claim for service connection for glaucoma, and entitlement to a total disability rating based on individual unemployability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See hearing transcript, page 2.)  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

The issue of entitlement to service connection for an acquired psychiatric disorder (to include PTSD) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.






FINDINGS OF FACT

1.  The RO most recently denied service connection for disabilities of the bilateral knees, bilateral wrists, and back in an April 2004 rating decision and properly notified the Veteran, who did not timely perfect an appeal of that decision. 

2.  Some of the additional evidence received since that April 2004 rating decision is not cumulative or redundant of evidence already of record and considered in that decision and raises a reasonable possibility of substantiating the claims for service connection for disabilities of the bilateral knees, bilateral wrists and back.

3.  The evidence is at least in relative equipoise that the current disabilities of the bilateral knees, bilateral wrists and back are attributable to the Veteran's military service.

CONCLUSIONS OF LAW

1.  The April 2004 rating decision that most recently denied service connection for disabilities of the bilateral knees, bilateral wrists, and back is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2013). 

2.  New and material evidence having been received, the claim for service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3. New and material evidence having been received, the claim for service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4. New and material evidence having been received, the claim for service connection for a left wrist disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

5. New and material evidence having been received, the claim for service connection for a right wrist disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

6. New and material evidence having been received, the claim for service connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

7.  Resolving all reasonable doubt in his favor, the Veteran's left knee disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

8. Resolving all reasonable doubt in his favor, the Veteran's right knee disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

9. Resolving all reasonable doubt in his favor, the Veteran's left wrist disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

10. Resolving all reasonable doubt in his favor, the Veteran's right wrist disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

11. Resolving all reasonable doubt in his favor, the Veteran's back disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).






							(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

In its March 2010 decision, the RO determined that new and material evidence had not been received to reopen the previously denied claims for service connection for disabilities of the bilateral knees, bilateral wrists and back.  Regardless of how the RO ruled on this question, the Board must determine whether there is new and material evidence to reopen these claims, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claims on their underlying merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

The Veteran submitted his original claims for service connection for disabilities of the bilateral knees, left wrist, and back, in March 1995.  The RO denied entitlement to service connection for these disabilities in a March 1996 rating decision, finding that there was no evidence of current disabilities.  The RO properly notified the Veteran of this denial, he did not appeal it, and no additional evidence pertinent to the issues was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156 (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the March 1996 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013). 

The Veteran filed an application to reopen these previously denied claims in May 1999, and a claim for service connection for a right wrist disability, and the RO denied these claims in an unappealed January 2000 rating decision, finding that new and material evidence had not been submitted to reopen the claims for service connection for disabilities of the bilateral knees, left wrist and back, and denied service connection for a right wrist disability, finding that this disability was not related to service.  The January 2000 rating decision became final based on the evidence then of record.  Id.

The Veteran filed an application to reopen his previously denied claims for service connection for the bilateral knees, left wrist, and back in March 2001, and the RO denied these claims in an unappealed July 2001 rating decision, finding that new and material evidence had not been submitted to reopen these claims.  Service connection was also denied for a right wrist disability.  The Veteran did not appeal the decision and it became final.

In December 2003, the Veteran filed another application to reopen his previously denied claims for service connection for the bilateral knees, bilateral wrists, and back and the RO denied these claims in an April 2004 rating decision, finding that new and material evidence had not been submitted to reopen these claims.  He filed a notice of disagreement in January 2005, additional evidence was obtained, and a statement of the case was issued in August 2006.  The Veteran did not submit a timely substantive appeal as to these issues.  Thus, the April 2004 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103, 20.1105 (2013). 

The evidence of record at the time of the prior final April 2004 rating decision included service treatment records, and post-service VA, private and military medical records.  Additional evidence received since the prior to the final April 2004 rating decision includes the Veteran's essentially duplicative statements to the effect that he incurred bilateral knee disabilities, bilateral wrist disabilities, and a back disability in service and currently has chronic disabilities in these areas.  Additional evidence of record submitted since the prior final decision also includes private medical records, letters from a private physician, Dr. E., testimony from a private physician, Dr. B., and lay statements from the Veteran's wife and friends to the effect that he has had longstanding symptoms of the claimed disabilities.
 
The Board finds that some of the evidence received since the April 2004 rating decision is new and material.  Specifically, the claims file now contains an October 2012 medical opinion from Dr. E. linking the current bilateral degenerative joint disease of the knees with service, and testimony from Dr. B. to the effect that he had reviewed the Veteran's medical records and linked current osteoarthritis of the wrists and knees to his in-service motor vehicle accidents.  The Veteran competently and credibly testified that he had continuous symptoms of pain in his knees, wrists and back since his accidents.  When considered with the evidence of record, this evidence is new and material and raises a reasonable possibility of substantiating the claims.  Thus, the claims are reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2011)(holding that the phrase "raises a reasonable possibility of substantiating the claim" in applicable regulation as "enabling rather than precluding reopening").

Service Connection 

The Veteran contends that he has disabilities of the bilateral knees, bilateral wrists and back that were incurred during active duty.  He has asserted that he injured his knees and back in motor vehicle accidents in 1977, and hurt his wrists in a motorcycle accident in 1984. 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Certain diseases like arthritis are considered chronic, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

A review of the evidence of record reflects that Dr. E. has diagnosed the Veteran with chronic degenerative joint disease of the knees, history of chronic tendonitis and DeQuervain's tensosynovitis of the bilateral wrists, and history of chronic degenerative disc disease of the lumbar spine with chronic pain.  See Dr. E.'s October 2012 letters.  A February 1996 bone scan of the wrists showed inflammatory post-traumatic or arthritic change in the left wrist, and active inflammatory process in the right wrist.  The first element of a service connection claim is met.  Shedden, 381 F.3d at 1166-67.

The Veteran was treated during his lengthy period of service for injuries to the knees and wrists, and was treated for complaints of back pain.  A bilateral knee disability was noted shortly prior to separation (chondromalacia patellae of the right and left knees), and on annual ground examination in January 1986, the examiner diagnosed chronic left knee pain of unknown etiology.  The second element of a service connection claim is met.  Id.  

Post-service medical records reflect longstanding treatment for pain in the knees, wrists and back.

In a handwritten April 2005 letter, the Veteran's treating physician from a Naval Hospital stated that the Veteran had considerable problems involving his back, knees and wrist, and that these degenerative problems were well documented in his medical record.  He opined that these problems had their origin and beginnings during active duty.  A handwritten note at the bottom of this letter reads, "Reviewed Service Record."  The Board observes that the handwriting of this note appears to be different from that of the rest of the letter, and that the Veteran's medical records from that facility contain a photocopy of this letter which does not contain these three words.  Thus it is not clear that this doctor actually wrote those words.  In an April 2005 treatment note dated the same day, he stated that the Veteran had generalized aches and pain in the back, wrist, and knees that apparently began during active duty.  The diagnostic assessment was arthritis and lumbar and thoracic spondylosis.

Dr. E. has linked the current bilateral degenerative joint disease of the knees with service (albeit without a supporting rationale), and Dr. B. has stated that he had reviewed the Veteran's medical records and linked his current osteoarthritis of the wrists and knees to his in-service motor vehicle accidents.  The Veteran has testified that he had continuous symptoms of pain in his knees, wrists and back since his in-service accidents.  The Veteran's wife and friends have collectively stated that he has had longstanding symptoms of pain in his knees, back and wrists.

Considering these positive nexus opinions, the lay statements by the Veteran, his wife, and friends, and the current diagnoses, the Board finds that the medical and lay evidence concerning the determinative issue of whether the Veteran's disabilities of the bilateral knees, bilateral wrists and back are related to his military service is at least in relative equipoise, i.e., about evenly balanced for and against his claims.  Consequently, resolving all reasonable doubt in his favor concerning the origin of his disabilities of the bilateral knees, bilateral wrists and back, the Board finds that service connection is warranted for these disabilities.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  

Given the favorable outcome of this decision, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).


ORDER

Service connection for a left knee disability is granted, subject to the regulations governing monetary benefits.

Service connection for a right knee disability is granted, subject to the regulations governing monetary benefits.

Service connection for a left wrist disability is granted, subject to the regulations governing monetary benefits.

Service connection for a right wrist disability is granted, subject to the regulations governing monetary benefits.

Service connection for a back disability is granted, subject to the regulations governing monetary benefits.


REMAND

The Veteran's service personnel records reflect that he served on active duty from January 1966 to November 1986, and was in Vietnam from July 28, 1968 to August 4, 1968.  He also served in Thailand.  He was awarded the Vietnam Service Medal and Vietnam Campaign Medal, and did not receive any combat citations.  His primary military occupational specialties (MOS) were refrigeration mechanic and utilities chief.

VA medical records reflect that he had a positive PTSD screen in February 2003.  He has testified that he has had psychiatric symptoms since traumatic events in service, but did not seek treatment for this until 2000.  He is competent to make this statement and the Board finds his statement credible.  The record does not include a current diagnosis of PTSD.  As there is an indication that he may have a psychiatric disorder that is associated with his service, the Board finds that it is necessary to afford the Veteran a VA medical examination to determine whether the Veteran has an acquired psychiatric disorder (to include PTSD) that is related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Relevant medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any outstanding VA treatment records that may exist and are not duplicative of evidence already of record.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  

2. Ask the Veteran to provide the names and addresses of all medical care providers who have evaluated or treated him for a psychiatric disorder, to include PTSD, since service. After obtaining any necessary authorization, attempt to obtain all identified and relevant records that are not duplicates of those already in the claims file.  Two attempts should be made to obtain any relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).

If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  

3.  Then, the AOJ should schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b) All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each psychiatric disability found.  For each diagnosis, the examiner must provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) that the disability began during service, was chronically worsened during service or is related to any incident of service.  If the examiner diagnoses PTSD, he or she must specify the stressor or stressors underlying the diagnosis.

c) The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5. Then, the AOJ should readjudicate the appeal for service connection for an acquired psychiatric disorder to include PTSD.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give him an opportunity to respond, before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


